DETAILED ACTION
This action is responsive to the following communications: the Application filed August 12, 2020, and the information disclosure statement (IDS) filed August 12, 2020.
Claims 1-20 are pending. Claims 1, 12 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 12-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2018/0026125).
Regarding independent claims 1, 12 and 17, Liao et al. disclose a driver for a sense amplifier (para. 0031: A semiconductor device1) comprising: 
two or more drain areas (FIG. 4: 220, see para. 0043: drain metal layer 220 … (on top of) … active layer 110 of the semiconductor device) extending in a first direction; 
two or more source areas (210) extending in the first direction, one of the two or more source areas positioned between two of the two or more drain areas; 
a drain interconnection (240) including two or more first drain-interconnection portions which extend in the first direction and one or more second drain-interconnection portions extending in a second direction between the two or more first drain-interconnection portions, each of the two or more first drain-interconnection portions positioned above a respective one of the two or more drain areas; and 
a source interconnection (230) including two or more first source-interconnection portions extending in the first direction and one or more second source-interconnection portions extending in the second direction between the two or more first source-interconnection portions, each of the two or more first source-interconnection portions positioned above a respective one of the two or more source areas (see e.g. FIG. 4 and accompanying disclosure).
Regarding claims 2-5, which depends from claim 1, Liao et al. disclose wherein the drain interconnection comprises a single metal layer; wherein the source interconnection comprises a single metal layer; wherein the drain interconnection is only in a metal layer and the source interconnection is only in the metal layer; wherein the 
Regarding claim 6, which depends from claim 1, Liao et al. disclose wherein the first drain-interconnection portions are electrically coupled to the two or more drain areas through first inter-layer contacts (FIG. 4: 245) and the first source-interconnection portions are electrically coupled to the two or more source areas through second inter-layer contacts (235).
Regarding claims 8 and 10, which depends from claim 1, Liao et al. disclose another source interconnection, the drain interconnection positioned between the source interconnection and the other source interconnection; and a source element positioned above the source interconnection, the drain interconnection, and the other source interconnection, the source element electrically coupled to the source interconnection and the other source interconnection through inter-layer contacts; another drain interconnection, the other source interconnection positioned between the drain interconnection and the other drain interconnection; and a drain element positioned above the source interconnection, the drain interconnection, the other source interconnection, and the other drain interconnection, the drain element electrically coupled to the drain interconnection and the other drain interconnection through other inter-layer contacts. (see FIG. 4 along with FIGS. 102, and accompanying disclosure).
Regarding claim 13, which depends from claim 12, Liao et al. disclose a second interconnection wiring (see FIG. 4: 240 while a first interconnection wiring 230) extending in the second direction, the second interconnection wiring including: a fourth portion above the first diffusion region, the fourth portion not electrically coupled to any 
Regarding claim 18, which depends from claim 17, Liao et al. disclose another source interconnection, the drain interconnection positioned laterally between the source interconnection and the other source interconnection; and the driver further comprises a first metal layer above the interconnection layer, the first metal layer comprising: a source element positioned above the source interconnection, the drain interconnection, and the other source interconnection, the source element electrically coupled to the source interconnection and the other source interconnection through source-interconnection inter-layer contacts (see FIG. 4 along with FIGS. 1-2, and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Liao et al. (US 2018/0026125) in view of Hecht (US 9,704,573).
Regarding claims 16, Liao et al. teach the limitations of claim 12.
Liao et al. do not explicitly disclose a plurality of bit lines extending in the second direction, the plurality of bit lines above the transistor and below the first wiring interconnection.
Hecht discloses the deficiencies in FIG. 1 along with FIG. 3, and accompanying disclosure, i.e., a plurality of bit lines above the transistor and below wiring interconnection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Hecht to the teaching of Liao et al. such that an apparatus, as taught by Liao et al., utilizes bit line layers, as taught by Hecht, for the purpose of constructing physical design of semiconductor memory devices.

Allowable Subject Matter
Claims 7, 9, 11, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble is not weighted because it did not limit the body of the claim. (see MPEP 2111.02)